UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6409



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


PERNELL SHANNON, a/k/a Junior,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:02-cr-01360-HMH-5)


Submitted:   July 22, 2008                 Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pernell Shannon, Appellant Pro Se. Elizabeth Jean Howard, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pernell   Shannon   appeals    the   district    court’s      order

denying his 18 U.S.C. § 3582 (2000) motion.        We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.             United States v.

Shannon,   No.   6:02-cr-01360-HMH-5     (D.S.C.   Mar.    7,   2008).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                 - 2 -